       Case 4:16-cr-00134-DPM Document 52 Filed 09/11/20 Page 1 of 2


             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                        No. 4:16-cr-134-DPM

KEASHIA LATRIESE DAVIS                                     DEFENDANT


                                 ORDER
      Davis moves prose to reduce her sentence. Doc. 51. The Court
construes the motion as one for immediate release under 18 U.S.C.
§ 3582(c)(l)(A)(i) based on the ongoing COVID-19 pandemic. Because

Davis filed the motion on her own behalf, she must demonstrate
exhaustion. 18 U.S.C. § 3582(c)(1)(A). Her motion is silent on that point.
It therefore fails.
      Assuming there has been exhaustion, but that it simply has not
been documented, the Court will make an alternative ruling on the
merits. Davis's motion fails on that basis, too. Davis hasn't shown that
her age or health make her particularly susceptible to the virus. But
more importantly, Davis has served slightly more than four years of her
ten-year sentence. That sentence was an upward variance from the
advisory Guidelines range. Davis organized a scheme across four states
to defraud SNAP- a program designed to protect the most vulnerable
people in our society. Further, Davis had a twenty-year pattern of
fraudulent activity. Reducing her sentence would not provide just
      Case 4:16-cr-00134-DPM Document 52 Filed 09/11/20 Page 2 of 2



punishment, reflect the seriousness of the offense, or adequately deter
Davis and others.
     The Court commends Davis on her efforts to redeem her time. But
all material things considered, the statute's remedy- reducing her
sentence to time served-is not appropriate in this case. 18 U.S.C.
§§ 3582(c)(l)(A)(i) & 3553(a). Her motion, Doc. 51, is therefore denied.
     So Ordered.




                                         D .P. Marshalf Jr.
                                         United States District Judge




                                   -2-
